Exhibit 99.1 Integration Partners – NY Corporation Financial Statements Years Ended December 31, 2013 and 2012 The report accompanying these financial statements was issued by BDO USA, LLP, a Delaware limited liability partnership and the U.S. member of BDOInternational Limited, a UK company limited by guarantee. Integration Partners – NY Corporation Contents Independent Auditor’s Report 3 Financial Statements Balance Sheets as of December 31, 2013 and 2012 4 Statements of Operations for the Years Ended December 31, 2013 and 2012 5 Statements of Changes in Stockholders' Equity for the Years Ended December 31, 2013 and 2012 6 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 7 Notes to Financial Statements 8-14 2 Tel: 212-885-8000 100 Park Avenue Fax: 212-697-1299 New York, NY 10017 www.bdo.com Independent Auditor's Report Board of Directors Integration Partners-NY Corporation 331 Newman Springs Road Red Bank, NJ 07701 We have audited the accompanying financial statements of Integration Partners-NY Corporation, which comprise the balance sheets as of December 31, 2013 and 2012, and the related statements of operations, changes in stockholders' equity, and cash flows for the years then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Integration Partners-NY Corporation as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Company has restated its 2012 financial statements, which were audited by other auditors, for the correction of errors. /s/ for BDO USA LLP BDO USA, LLP New York, NY March 18, 2014 BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms. 3 Integration Partners – NY Corporation Balance Sheets December 31, Assets (Restated) Current assets Cash $ $ Accounts receivable, net of allowance for bad debt Unbilled revenues - Other receivable – related party - Prepaid expenses, current portion Inventory Total current assets Property and equipment, net of current portion Prepaid expenses, net of current portion Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation Due to related party - Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion Total liabilities Stockholders’ equity: Common stock; $0.0001 par value; 200,000 shares authorized; 200,000 issued and outstanding 20 20 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to financial statements. 4 Integration Partners – NY Corporation Statements of Operations Years ended December 31, (Restated) Revenues Product revenue Maintenance and support revenue Total Revenues $ $ Cost of revenues Gross profit Operating expenses: Selling, general and administrative Other income (expense): Interest income - 37 - 37 Net income $ $ See accompanying notes to financial statements. 5 Integration Partners – NY Corporation Statements of Changes In Stockholders' Equity Total Common Stock Retained Stockholders’ Shares Amount Earnings Equity Balance, December 31, 2011 $
